825 P.2d 662 (1992)
111 Or.App. 643
STATE of Oregon, Respondent,
v.
Lincoln Edward DODSON, Appellant.
C 90-04-32061; CA A67852.
Court of Appeals of Oregon.
Argued and Submitted January 31, 1992.
Decided February 26, 1992.
Jesse Wm. Barton, Deputy Public Defender, Salem, argued the cause, for appellant. With him on the brief was Sally L. Avera, Public Defender, Salem.
Janet A. Klapstein, Asst. Atty. Gen., Salem, argued the cause, for respondent. With her on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before RICHARDSON, P.J., and DEITS and DURHAM, JJ.
PER CURIAM.
Defendant appeals his convictions for criminal conspiracy to commit aggravated murder, ORS 161.450, solicitation to commit aggravated murder, ORS 161.435, and attempted murder. ORS 161.405; ORS 163.115.
Defendant first argues that his demurrer should have been allowed, because the indictment does not adequately identify his co-conspirators. The indictment was sufficient.
The court imposed consecutive sentences on the convictions on the conspiracy and solicitation counts. The state concedes that the consecutive sentences are unlawful, *663 because those convictions merge under ORS 161.485. We agree.
Defendant also argues that the court erred in purporting to impose conditions of confinement and post-prison supervision. The state agrees that the court can only recommend conditions. State v. Potter, 108 Or. App. 480, 816 P.2d 661 (1991). We accept that concession.
Convictions affirmed; remanded for resentencing.